UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4266
BERKLEY OLIVER WOMACK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-01-28)

                      Submitted: July 17, 2002

                      Decided: July 30, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Thomas R. Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WOMACK
                               OPINION

PER CURIAM:

   Berkley Oliver Womack pled guilty to one count of conspiracy to
possess with intent to distribute LSD in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999 & Supp. 2002). On appeal, Womack
contends the district court abused its discretion by increasing by four
levels his offense level for being a manager or organizer in the con-
spiracy. See U.S. Sentencing Guidelines Manual § 3B1.1(a) (2000).
Finding no reversible error, we affirm.

   The district court’s finding that Womack acted as an organizer or
manager is reviewed for clear error. United States v. Daughtrey, 874
F.2d 213, 217 (4th Cir. 1989). Due deference is given to the court’s
assessment of the witnesses’ credibility. United States v. Williams,
977 F.2d 866, 870 (4th Cir. 1992). In addition, the court is free to
adopt the factual findings contained in the PSR without more explana-
tion. United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990). At
sentencing, the court is permitted to consider hearsay testimony and
other evidence that has a sufficient indicia of reliability. United States
v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992).

   We reject Womack’s argument that the district court abused its dis-
cretion by not crediting his testimony and being more receptive to
information provided by a coconspirator. We find the court’s findings
were not clearly erroneous. There was sufficient evidence showing
that Womack was more than merely a buyer and seller of LSD. See
United States v. Sayles, __ F.3d __, 2002 WL 1473216, *5 (4th Cir.
July 10, 2002).

  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED